Citation Nr: 0618424	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969.  He served in the  Oklahoma National Guard from January 
to May 1964, and on active duty for training from May to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied service connection 
for hepatitis C.  The veteran timely appealed this 
determination to the Board. 

Most recently, in January 2004, the Board remanded the 
veteran's claim to the RO for additional development.  The 
requested development has been completed and the case is 
ready for appellate review. 


FINDING OF FACT

Hepatitis C was not present in service, nor may currently 
identified hepatitis C be attributed to the veteran's 
military service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the RO apprised the veteran of VA's 
duties to both notify and assist in correspondence, dated in 
March 2004 and January 2005 in letter.  In particular, the 
letters informed the veteran that to substantiate his claim 
for service connection for hepatitis C, he must demonstrate 
that he has a current diagnosis that is related to service.  
The veteran was instructed to submit or identify evidence 
relevant to his claim, to include a statement from a doctor, 
private or VA.  The letter advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including service medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  The veteran was told that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  Thus, the discussion contain in the March 2004 
and January 2005 letters furnished the veteran notice of the 
types of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim for service 
connection for hepatitis C.

In addition, supplemental statement of the cases, issued by 
the RO in December 2005 and February 2006, informed the 
veteran of the laws and regulations governing service 
connection claims, and the basis for the denial of the 
hepatitis C claim.  These documents also specifically 
informed the veteran of the cumulative information and 
evidence previously submitted to, or obtained by, VA on the 
veteran's behalf.

In summary, no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Although the March 2004 and January 2005 VCAA notices may not 
have been provided until after the RO adjudicated the 
veteran's claim in March 2000, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  As a 
result, the Board determines that any defect with respect to 
timing of the VCAA notice requirement was harmless.  See 
38 C.F.R. § 20.1102 (2005).

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection for hepatitis C, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Regarding VA's duty to assist and the veteran's claim for 
service connection for hepatitis C, service medical records, 
post-service VA and private clinical treatment and 
examination reports, and statements and testimony of the 
veteran have been associated with the claims file.  In 
addition, in January 2004, the Board remanded the veteran's 
claim, in part, to provide the veteran with a VA examination 
to determine the etiology of his hepatitis C; this 
examination was performed in April 2004.  The appellant has 
not reported that any other pertinent evidence might be 
available.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet with respect to the 
disability on appeal.

II.  Service Connection Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir.1996) 
(table).

III.  Factual Background

The veteran maintains that his current hepatitis C had its 
onset during service.  He contends that a physician told him 
that he had jaundice as a child and that he had an illness 
during his service.  While the veteran has denied having 
undergone blood transfusions and using intravenous drugs, he 
admits that he got a tattoo at the age of 14 years.  The 
veteran also contends that he might have contracted hepatitis 
C after he received immunization shots through "air guns" 
during service. 

Service medical records, to include an August 1969 service 
separation examination report, are completely devoid of any 
subjective complaints or clinical findings referable to 
hepatitis C.  (Parenthetically, the Board observes that on an 
April 1968 Report of Medical History, the examining physician 
reported that the veteran had had jaundice on two occasions 
during his childhood---at nine and sixteen-years-of-age.  On 
a June 1968 Dental Service report, the veteran indicated that 
he had had yellow jaundice or hepatitis.)

Voluminous post-service VA and private treatment and 
examination reports, dating from August 1997 to April 2004, 
reflect that the first evidence of hepatitis C was in August 
1997.  At that time, the appellant denied any history of 
blood transfusions and stated that he had yellow jaundice 
twice, as a child of 12 years and when he was born 
prematurely (see August 1997 VA treatment note, reflecting 
the appellant had hepatitis C.)  A February 2000 VA clinical 
report reflects that the appellant tested positive for 
hepatitis C; he denied any history of intravenous drug use 
and did not recall any blood transfusions.  He stated that he 
received vaccinations with an "Air Gun" during service. 

An August 2000 VA fee basis examination report reflects that 
the appellant related       a history of premature birth and 
jaundice at the age of 12 years; he denied any history of 
intravenous drug use and did not recall any transfusions.  He 
stated that he was diagnosed with hepatitis C in 1998, which 
caused him to fatigue easily.  Laboratory testing revealed 
hepatitis C.  The diagnoses included hepatitis C based on 
history.  

VA clinical records, dating from February to October 2000, 
reveal that the appellant tested positive for hepatitis C in 
July 1997; other laboratory tests were also positive for 
hepatitis C.

When seen for a January 2001 VA general medical examination, 
the veteran told the examiner that three years earlier he had 
been informed that he had hepatitis C; he reported that he 
had no history of intravenous drug use or blood transfusions.  
The diagnoses included history of hepatitis C with a negative 
hepatitis C quantitative test.  It was noted that the 
appellant had not had any treatment for hepatitis C.

During a June 2001 hearing at the RO in Muskogee, Oklahoma, 
the veteran testified concerning the onset of his hepatitis 
C, which is consistent with that previously reported in the 
decisions herein.  In addition, he denied any current 
treatment for hepatitis C, although he recalled medical 
professionals discussing the use of Interferon or the need 
for a liver biopsy.  He testified that he had gone to a 
doctor who diagnosed lichens planus and told him that skin 
disorder is associated only with hepatitis C.  The veteran 
indicated that he had been granted Social Security 
disability, and that it was not granted on the basis of 
hepatitis C.  He provided a copy of a November 14, 2000, 
notice of favorable decision with a decision from the Office 
of Hearings and Appeals finding the veteran disabled as a 
result of disabilities other than those here in issue.  The 
veteran's wife testified that the veteran had complications 
when he had some teeth pulled, and the dentist said he only 
saw that type of complication in a person who had hepatitis 
C.

In July 2001, the Board received from the appellant's 
representative additional evidence, including a notice of 
disability benefits from the Social Security Administration; 
a declaration of status of dependents; medical treatment 
records dated September 1998 through June 1999 from Jeff 
Endsley, D.O (containing a diagnosis of lichen planus, which 
was noted to have been more difficult to treat when combined 
with hepatitis C); VA laboratory reports, dated in July and 
October 1998 (reflecting that a hepatitis C test was not 
performed in July 1998, and in October 1998, the test was 
canceled at the request of the doctor); Wagoner Community 
Hospital laboratory reports, dated in April 2001, for 
Frederick M. Gise, M.D (showing hepatitis C virus Ab 
repeatedly reactive and hepatitis C virus Ab, RIBA 3.0 to be 
positive); and dental treatment records of Thomas Been, 
D.D.S, which do not contain any reference to hepatitis C.

In June 2003, the veteran provided testimony before the 
undersigned Veterans Law Judge at the RO in Muskogee, 
Oklahoma concerning his claim for service connection for 
hepatitis C which is consistent with that previously reported 
in the preceding paragraphs. 

When examined by VA in April 2004, pursuant to the Board's 
January 2004 remand directives, the veteran provided a 
history of his hepatitis C which is consistent with that 
previously reported in the decision herein.  The examination 
report reflects that laboratory tests, performed in January 
2001, revealed hepatitis C.  It was also noted that in June 
2000, the veteran had tested positive for the hepatitis C 
antibody.  The VA examiner entered a diagnosis of hepatitis 
C.  The VA examiner concluded, after a review of the claims 
file and a physical evaluation of the veteran, that it was 
not likely that the appellant's hepatitis C had its onset 
during service or was manifested within a year of service.  
It was the VA examiner's opinion that the veteran's hepatitis 
C was most likely due to his tattoo marks, which she noted 
was one of the risk factors for hepatitis C. 

IV.  Analysis

The veteran maintains that he currently has hepatitis C that 
had its onset during his military service.  After a review of 
the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.  In reaching the 
foregoing conclusion, the Board observes that the competent 
evidence of record does not support the veteran's 
contentions.  Indeed, service medical records are entirely 
devoid of any clinical findings of hepatitis C.  In addition, 
the first medical evidence that the veteran was exposed to 
hepatitis C was not until 1997, when the disease was 
diagnosed.  There is no competent (medical) evidence of 
record that relates the recently diagnosed hepatitis C to any 
event, injury, or disease in service.  On the contrary, an 
April 2004 VA physician who reviewed the veteran's entire 
claims file and medical history, concluded that it was more 
likely that the veteran's hepatitis was related to his pre-
service tattoo and that it was not likely to have had its 
onset during service or within a year of service discharge.  
This is the only medical opinion of record specifically 
addressing the etiology of the veteran's hepatitis C.  
The Board has found it to be persuasive since it is based on 
an examination of the veteran and a review of his medical 
history, and is properly supported.  The lack of competent 
nexus evidence between the veteran's hepatitis C and his 
military service is a factor that weighs against his claim.  
Under such circumstances, the Board can not ignore the fact 
that there is no competent evidence of liver pathology either 
during service or for quite a few years thereafter.

While the veteran has submitted medical literature regarding 
the risk factors associated with hepatitis C, the Board 
points out that the medical literature presented by the 
appellant is general in nature, and does not address the 
specific situation involving the veteran's condition and a 
possible link to his period of service.  

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.  The veteran's 
statements and testimony to the effect that his hepatitis C 
is etiologically related to his military service are of no 
probative value since as a lay person he is not competent to 
provide opinions concerning medical causation.  See Espiritu 
v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Unfortunately, the clear weight 
of the evidence is against the veteran's claim for service 
connection for hepatitis C and his appeal must be denied.


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


